Citation Nr: 1209311	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement (NOD) to a March 2006 rating decision to deny service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Whether the Veteran filed a timely NOD to a March 2006 rating decision to deny service connection for avascular necrosis of the bilateral hips status post total replacement of the right hip.

3.  Whether the Veteran filed a timely NOD to a March 2006 RO decision to deny entitlement to pension.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967, including combat service in Vietnam and his decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran served in Vietnam and is thus presumed to have been exposed to herbicide agents, including Agent Orange, during service.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Because he was exposed to an herbicide agent during service, certain diseases are presumed to have been incurred in service, if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of VA announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new condition, including ischemic heart disease.  The amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery."  The Veteran has been diagnosed with a heart condition including ischemic heart disease, as reflected in an October 2007 VA examination of the heart.  The issues of entitlement to service connection for a heart disease has been raised by the record, but these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

In addition, in the March 2006 rating decision, the RO denied service connection for pulmonary amyloidosis.  Because new and material evidence was received in the form of pertinent VA outpatient treatment records within a year of this rating action, the Board is referring the matter for readjudication in light of 38 C.F.R. § 3.156(b) (2011).  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The issues of service connection for bilateral hearing loss and for tinnitus, and issues regarding pension and the claimed disabilities of (1) peripheral neuropathy of the bilateral lower extremities, (2) pulmonary amyloidosis, and (3) avascular necrosis of the bilateral hips status post total replacement of the right hip, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 20, 2006, the RO sent notice to the Veteran of its March 2006 rating decision denying service connection for peripheral neuropathy of the bilateral lower extremities, avascular necrosis of the bilateral hips status post total replacement of the right hip and entitlement to nonservice-connected pension benefits.

2.  VA treatment records containing new and material evidence pertaining to the Veteran's claims of service connection for peripheral neuropathy of the bilateral lower extremities, avascular necrosis of the bilateral hips status post total replacement of the right hip and entitlement to nonservice-connected pension benefits was received prior to the expiration of the appeal period following notice of the March 2006 rating decision denying entitlement to these benefits.

2.  On February 4, 2008, the RO readjudicated the Veteran's entitlement to these benefits.

3.  On February 15, 2008, the Veteran submitted an NOD to the February 4, 2008, determination.


CONCLUSIONS OF LAW

1.  An NOD to a March 2006 decision denying service connection for peripheral neuropathy of the bilateral lower extremities was timely.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302 (2011). 

2.  An NOD to a March 2006 decision denying service connection for avascular necrosis of the bilateral hips status post total replacement of the right hip was timely.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302 (2011). 

3.  An NOD to a March 2006 decision denying entitlement to nonservice-connected pension benefits was timely.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that the Veteran submitted a timely NOD was submitted to a March 2006 RO decision as to the denials of service connection for peripheral neuropathy of the bilateral lower extremities and avascular necrosis of the bilateral hips status post total replacement of the right hip and entitlement to pension, which constitutes a grant of the procedural benefit sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

The Veteran is seeking service connection for peripheral neuropathy of the bilateral lower extremities and avascular necrosis of the bilateral hips status post total replacement of the right hip and entitlement to pension.  In a letter sent on March 20, 2006, the RO notified the Veteran of a March 2006 rating decision denying claims for service connection for each of these claimed conditions and denying entitlement to pension.  In a letter received from the Veteran on March 28, 2007, the Veteran notified the RO of his disagreement with the March 2006 rating decision denial of these three claims for service connection and for entitlement to pension.   

At issue on appeal is whether the Veteran filed a timely NOD from the RO's March 2006 decision to deny service connection for peripheral neuropathy of the bilateral lower extremities and avascular necrosis of the bilateral hips status post total replacement of the right hip; and to deny entitlement to pension. 

An appeal consists of a timely filed NOD in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, a NOD must (1) express disagreement; (2) be filed in writing; (3) be filed at the agency of original jurisdiction (AOJ); (4) be filed within one year of the mailing date of the decision; and, (5) be filed by the claimant or authorized representative.  Under 38 C.F.R. § 20.201, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161 (1999).

In this case, the RO received VA medical evidence relevant to the two claims for service connection and the claim for pension during the period within one year of the March 20, 2006 notice of the RO's decision denying the claims for service connection for (1) peripheral neuropathy of the bilateral lower extremities and (2) avascular necrosis of the bilateral hips status post total replacement of the right hip; and the claim for entitlement to nonservice-connected pension benefits that was new and material.  Those VA treatment records dated between October 2005 and August 2006 contain medical evidence pertaining to all of these claims.  

Upon consideration of the new and material evidence received prior to the expiration of the appeal period, and in light of Bond, the Board concludes that the RO's March 2006 decision had not become final.  In response to the receipt of new and material evidence within that appeal period, the RO issued a February 2008 statement of the case, which readjudicated and continued to deny the three subject claims, albeit not on the merits.  

In a February 5, 2008, letter, the RO notified the Veteran of the February 2008 determination-contained in the statement of the case-continuing the denial of the claims.  In a VA Form 9 received later in February 2008, the Veteran expressed his disagreement with the determinations to continue to deny service connection for peripheral neuropathy of the bilateral lower extremities and avascular necrosis of the bilateral hips status post total replacement of the right hip, and his disagreement with the denial of the pension claim.  Such action constitutes a timely NOD from the February 2008 determinations of the RO denying these claims, which readjudicated the denials contained in the March 2006 notice letter.  On that basis, the Board finds that the Veteran filed a timely NOD as to the claims for service connection for (1) peripheral neuropathy of the bilateral lower extremities and (2) avascular necrosis of the bilateral hips status post total replacement of the right hip; and as to the claim for pension.  Because the Veteran has filed a timely NOD with respect to these denied claims, he thereby timely initiating an appeal as to each and this matter is further addressed in the Remand below.  38 C.F.R. § 20.200.


ORDER

The Veteran submitted a timely NOD to a March 2006 rating decision that denied service connection for peripheral neuropathy of the bilateral lower extremities; to this extent, the appeal is granted.

The Veteran submitted a timely NOD to a March 2006 rating decision that denied service connection for avascular necrosis of the bilateral hips status post total replacement of the right hip; to this extent, the appeal is granted.

The Veteran submitted a timely NOD to a March 2006 RO determination that denied entitlement to nonservice-connected pension benefits; to this extent, the appeal is granted.


REMAND

As decided above, the Veteran has submitted a timely NOD with respect to RO denials of service connection for (1) peripheral neuropathy of the bilateral lower extremities and (2) avascular necrosis of the bilateral hips status post total replacement of the right hip; and as to the denied pension claim.  Accordingly, the above claims must be remanded to allow the RO to provide the Veteran with a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  38 C.F.R. § 20.200 (2011).

Regarding the Veteran's bilateral hearing loss and tinnitus service connection claims, the Veteran's DD Form 214MC (Marine Corp) shows that he served in Vietnam in the Marine Corp, with a specialty of rifleman.  He received the Purple Heart Medal and service treatment records show he received a gunshot wound.  These facts indicate that his service most likely involved exposure to loud noise over the extended period he was in Vietnam and during service generally.  Thus, the Board finds that he sustained an in-service injury.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The private medical records indicate that the Veteran has hearing loss for VA compensation purposes; however, VA audiological findings are not consistent with the criteria set forth in 38 C.F.R. § 3.385 (2011).  The Veteran is competent to provide a report of his continued relevant symptoms since active service, and the Board finds his statements reporting on his chronic symptoms regarding hearing loss and tinnitus to be totally credible and any examination should take that evidence into consideration in providing an opinion as to nexus.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In light of the Veteran's contentions and the state of the record, the Board finds that a VA examination is necessary to adjudicate his bilateral hearing loss and tinnitus claims.  

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in April 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a Statement of the Case addressing the issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and avascular necrosis of the bilateral hips status post total replacement of the right hip; and as to entitlement to pension.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  

2.  Ask the Veteran to identify all VA and private medical providers who have treated him for any hearing loss or tinnitus problems.  After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  Take appropriate measures to request copies of any outstanding records of pertinent VA medical treatment, and all VA treatment records dated since October 2007.  

3.  Notify the Veteran that he may submit statements from himself and others who have observed the Veteran describing their impressions regarding the onset and chronicity of hearing loss and tinnitus since service.  

4.  After completion of the above development, schedule the Veteran for VA examination to determine the nature extent, onset and likely etiology of any hearing loss and tinnitus found to be present.  The claims files should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service, and any current relevant symptoms and diagnosis regarding the hearing loss and tinnitus conditions.  

The examiner should elicit from the Veteran a history of bilateral hearing loss and tinnitus symptoms since during service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's hearing loss and tinnitus is related to or had its onset in service, to specifically include as due to his in-service, combat-related acoustic trauma.  All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report. 

5.  Then readjudicate the appeal.  If a claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


